Name: 76/538/EEC: Fifth Council Decision of 17 May 1976 on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-06-23

 Avis juridique important|31976D053876/538/EEC: Fifth Council Decision of 17 May 1976 on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 162 , 23/06/1976 P. 0001 - 0009+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 6 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 5 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 6 ) OJ NO L 186 , 16 . 8 . 1972 , P . 22 . ( 7 ) OJ NO L 106 , 20 . 4 . 1973 , P . 18 . ( 8 ) OJ NO L 191 , 15 . 7 . 1974 , P . 11 . ( 9 ) OJ NO L 183 , 14 . 7 . 1975 , P . 17 . FIFTH COUNCIL DECISION OF 17 MAY 1976 ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 76/538/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 4 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 5 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THERE ARE RULES ON SEED CONTROL IN AUSTRALIA , FINLAND , GREECE , ISRAEL , YUGOSLAVIA , CANADA , NEW ZEALAND , NORWAY , AUSTRIA , POLAND , PORTUGAL , ROMANIA , SWEDEN , SWITZERLAND , SPAIN , SOUTH AFRICA , CZECHOSLOVAKIA , TURKEY , HUNGARY AND THE UNITED STATES OF AMERICA ; WHEREAS THESE RULES PROVIDE FOR OFFICIAL FIELD INSPECTION TO BE CARRIED OUT DURING THE PERIOD OF SEED PRODUCTION ; WHEREAS AN EXAMINATION OF THESE RULES AND THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE PRESCRIBED FIELD INSPECTIONS SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO EACH OF THE ABOVEMENTIONED DIRECTIVES ; WHEREAS DECISIONS 72/292/EEC ( 6 ) , 73/86/EEC ( 7 ) , 74/348/EEC ( 8 ) AND 75/407/EEC ( 9 ) , WHICH ESTABLISHED EQUIVALENCES FOR FIELD INSPECTIONS IN THE ABOVEMENTIONED COUNTRIES , EXPIRE ON 30 JUNE 1976 ; WHEREAS A NEW DECISION IN THEREFORE NECESSARY ; WHEREAS THIS DECISION DOES NOT PRECLUDE COMMUNITY FINDINGS BEING REVOKED OR EXTENSION OF THE PERIOD OF THEIR VALIDITY BEING REFUSED , WHEN THE CONDITIONS ON WHICH THEY ARE BASED ARE NOT OR CEASE TO BE SATISFIED ; WHEREAS , TO THIS END , FURTHER PRACTICAL INFORMATION ON SEED PRODUCED IN THE ABOVEMENTIONED COUNTRIES SHOULD BE OBTAINED BY GROWING AND CHECKING SAMPLES OF SUCH SEED IN COMPARATIVE COMMUNITY TESTS ; WHEREAS IT HAS BECOME APPARENT THAT CERTAIN TECHNICAL AND ADMINISTRATIVE PROVISIONS IN THE ANNEX ARE OFTEN SUBJECT TO CHANGES ; WHEREAS FOR THE PURPOSE OF SIMPLIFYING THE PROCEDURE WHICH AT PRESENT GOVERNS AMENDMENTS TO THE ANNEX , IT SEEMS DESIRABLE THAT THESE CHANGES SHOULD BE REFERRED TO THE PROCEDURE OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IT IS HEREBY DECLARED THAT FIELD INSPECTIONS OF CROPS PRODUCING SEED OF THE " CERTIFIED SEED " , CATEGORY , CARRIED OUT IN THE COUNTRIES AND BY THE AUTHORITIES LISTED IN THE ANNEX AND IN RESPECT OF THE SPECIES SPECIFIED THEREIN , SHALL SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO DIRECTIVE 66/400/EEC , 66/401/EEC , 66/402/EEC OR 69/208/EEC IN SO FAR AS THE SPECIAL CONDITIONS LAID DOWN IN THE ANNEX ARE SATISFIED . ARTICLE 2 TECHNICAL AND ADMINISTRATIVE AMENDMENTS TO BE MADE TO THE ANNEX ( WITH THE EXCEPTION OF THOSE CONCERNING COLUMNS 2 AND 4 OF THE TABLE IN THE ANNEX ) SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 21 OF DIRECTIVES 66/400/EEC , 66/401/EEC AND 66/402/EEC AND IN ARTICLE 20 OF DIRECTIVE 69/208/EEC . ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 JULY 1976 TO 30 JUNE 1980 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1976 . FOR THE COUNCIL THE PRESIDENT J . HAMILIUS ANNEX : SEE OJ NO L 162 OF 23 . 6 . 1976 .